UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6718



ANTHONY T. HAYWARD,

                                            Plaintiff - Appellant,

          versus

EDWARD G. MURRAY; P. A. TERRANGI, Warden; DOC-
TOR HENCEROTH; H. D. UNDERWOOD, R.N.; C. HAR-
VIN; F. WILSON; MICHAEL PFEIFFER; ROSCOE RAM-
SEY; J. WEBSTER; DOCTOR ONG; PIERRE D. LORD;
K. HAMLIN, R.N.; E. SHAW, L.P.N.; A. EVANS,
L.P.N.; B. EASTER, L.P.N.; E. POWELL, Captain;
DOCTOR MARSHALL; CO NEWSOME; CLARENCE BURGESS,
Lieutenant; J. A. SMITH, R.A.; R. B. KESSLER,
M.A.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-94-1239-AM)

Submitted:   August 27, 1996          Decided:   September 13, 1996


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony T. Hayward, Appellant Pro Se. Lance Bradford Leggitt,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Carlyle Randolph Wimbish, III, SANDS, ANDERSON, MARKS & MILLER,
Richmond, Virginia; Jeff Wayne Rosen, ADLER, ROSEN & PETERS, P.C.,
Virginia Beach, Virginia, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Hayward v. Murray, No. CA-94-1239-AM (E.D. Va. Apr. 18,

1995). We deny Appellant's motions for oral argument and for the

appointment of counsel because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3